DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 13-15 are pending in the application.
Claims 8-12 are non-elected.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 13-15 in the reply filed on 06/17/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “inair” in lines 3.  Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  the word “inambient” in line 3 and 2 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely directed to a computer program containing machine-readable instructions that, when executed on a computer, cause the computer to perform the method according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite calculating a current expected concentration of particles in-air, a sensitivity spectrum, concentration of particles to be expected at an outlet of a filter, calculating a quality rating, and assigning the filter candidate.
The claims are directed to a method, however, the claims are directed to a judicial exception without significantly more. Claims 1-7, 13-15 are directed to the abstract idea of calculating/determining particle in-air at an filter inlet, performance of turbomachine, filter efficiency rating, and to selecting a filter assembly. Furthermore, it is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no elements within the body of claim 1 to support the computer implementation, thus failing Step 1 of the 2019 PEG 101 Analysis and is not eligible subject matter.
Continuing on with the analysis and performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites calculating a current and/or an expected concentration of particles in air present at an inlet of at least one filter stage of the filter assembly as a function of a mean size of the particles; calculating a sensitivity spectrum that, depending on the mean size of the particles, indicates an extent to which a predetermined concentration of such particles has a negative effect on performance and/or on service life of the turbomachine; calculating, for at least one filter candidate usable in the filter stage, a concentration of particles to be expected at an outlet of the filter from a concentration and filter properties of the at least one filter candidate; calculating a quality rating from the concentration and a sensitivity spectrum; and assigning the at least one filter candidate and/or the filter assembly.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper.  From example, “calculating” in the context of this claim encompasses an evaluation that a person would determine an in-air mean size of the particles concentration, determine the performance of a turbomachine based on the mean size of particles, filter efficiency, rating the filter, and selecting the most appropriate filter.   
Accordingly, the claim recites an abstract idea and dependent claims 2-7, 13-14 further recite the abstract idea that does not include any additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.
Regarding claim 15, the claim recites a computer to perform the method.  However, the element, computer, do not amount to more than the abstract idea because it adds insignificant extra-solution activity such as mere data gathering, and a generic computer performing generic functions (see MPEP 2106.05d(II)).  Therefore, Claim 15 is not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shingu et al. US Pub. No. 2003/0233248 (“Shingu”)1.
Regarding claim 1, Shingu discloses a method for designing and/or controlling a filter assembly [filter unit 1 of fig. 9] for the air supply to a turbomachine [turbine unit 5], comprising:
calculating dust distribution by particle size; see also fig. 6; step S8 of fig. 2];
[0008] In order to properly select a filter under such circumstances, it is necessary for plant manufacturers and users to exactly understand not only density or nature of atmospheric dust in the proximity of a gas turbine but also various characteristics of the gas turbine such as size and capacity, etc.
[0017] In such gas turbine intake air filter selecting system, it is preferable that the catalogue data memory unit further stores data of filter dimensions, collecting capacity and collecting efficiency by dust particle size, that the filter use environmental data memory unit further stores data of atmospheric dust distribution by particle size and number of filters installed, and that the actual plant data memory unit stores data of actual electric energy production, gas turbine operating time, fuel unit price, thermal efficiency, fuel calorific value, filter replacing frequency, filter discard cost and number of filters installed.

[0033] Further, the filter use environmental data memory unit 24 stores various data showing environment in which filters are to be used, such as atmospheric dust density, atmospheric dust distribution by particle size, gas turbine operating time, gas turbine compressor intake capacity and number of filters installed, etc. as shown in FIG. 6(b). And each data stored in the filter use environmental data memory unit 24 is to be extracted by means of sorting by life span 25. Also, the actual plant data memory unit 26 stores various data related to actual situations of the gas turbine such as electric energy production, operating time, fuel unit price, thermal efficiency, fuel calorific value, filter replacement frequency, filter discard cost and number of filters installed, etc. as shown in FIG. 7(b). And such data stored in the actual plant data memory unit 26 can be extracted by means of sorting by cost 27. Further, the actual performance requirement data memory unit 28 stores various filter performance data required at a field test, such as filter life span, pressure loss, collecting efficiency, etc. And each data stored in the actual performance requirement data memory unit 28 is to be extracted by means for sorting by field test 29.

[0036] Then with respect to a plurality of filters that have been selected as acceptable (qualified filters of FIG. 5(c)) as a result of the first sorting, means for sorting by life span 25 extracts collecting efficiency by dust particle size {circle over (1)} shown in FIG. 6(a) from the catalogue database 21 at a step S5 of the flow chart and calculates a total collecting capacity {circle over (2)} at a step S6. Further, atmospheric dust density {circle over (3)}, atmospheric dust distribution by particle size {circle over (4)}, gas turbine operating time {circle over (5)}, gas turbine compressor intake capacity and number of filters installed {circle over (7)} are extracted from the filter use environmental data memory unit 24 (ref. FIG. 6(b)) at a step S7, and an annual atmospheric dust amount {circle over (8)} by particle size is calculated by a prescribed formula shown in FIG. 6(c) and an outcome of the calculation is preserved (ref. FIG. 6(d)), at a step S8. In this case, the annual atmospheric dust amount {circle over (8)} of the respective particle size ranges (A.mu., B.mu., . . . ), which is shown in FIG. 6(c), is calculated by the following formula (1) in which a particle size of A.mu. is used as example:

calculating a sensitivity spectrum that, depending on the mean size of the particles, indicates an extent to which a predetermined concentration of such particles has a negative effect on performance [thermal efficiency of turbine] and/or on service life of the turbomachine [filter replacing frequency, cost], [see further fig. 3 and 7];
[0032] More specifically, the catalogue database 21 stores various performance data of a plurality (a multitude) of filters such as type, model, dimensions, flow capacity, initial pressure loss, collecting efficiency, collecting efficiency by dust particle size, collecting capacity and price (filter unit price), etc, as shown in FIG. 5(a). Also, the initial performance requirement data memory unit 22 stores various performance data required by a gas turbine in relation to the filters, such as flow amount of the gas turbine, actual pressure loss of filters, required collecting efficiency, filter dimensions determined by an actual filter fixing frame, etc. And means for sorting by catalogue 23 extracts flow capacity, initial pressure loss, collecting efficiency and dimensions of filters from the catalogue database 21 and also extracts the above-cited data from the initial performance requirement data memory unit 22, while means for sorting by life span 25 extracts data of collecting efficiency (collecting efficiency by dust particle size) of filters from the catalogue database 21 and means for sorting by cost 27 extracts data of filter unit price from the catalogue database 21.

[0035] Firstly, means for sorting by catalogue 23 extracts flow capacity, initial pressure loss, collecting efficiency and dimensions of filters from catalogue database 21 at a step S1 in the flow chart shown in FIG. 2, and also extracts rated flow capacity of a gas turbine, actual filter pressure loss, required collecting efficiency and filter dimensions determined by an actual filter fixing frame from the initial performance requirement data memory unit 22 at a step S2, and compares the mutually corresponding data that has been extracted at a step S3. And a first sorting by catalogue data is executed at a step S4 as shown in FIG. 5(b), by judging whether or not flow capacity of a filter is within a required range based on rated flow capacity of the gas turbine, whether or not initial pressure loss of a filter is similar to that of an actual filter, whether or not collecting efficiency of a filter is within a collecting efficiency range required by the gas turbine, and whether or not filter dimensions are within a range determined by an actual filter fixing frame.

[0049] Now, electric energy production c, operating time d, fuel unit price e, thermal efficiency f, fuel calorific value g, filter replacement frequency h, filter discard cost i and number of filters installed j are extracted from the actual plant data memory unit 26 (ref. FIG. 7(b)) at a step S12 of the flow chart. And estimated thermal efficiency k when using the long life filter is calculated at a step S13 and then estimated electric energy production m when using the long life filter is used is calculated at a step S14. The estimated thermal efficiency k can be obtained by a conversion utilizing as an index the actual thermal efficiency f that has been extracted on the assumption that the thermal efficiency does not vary with the lapse of operating time when the long life filter is used, as shown in FIG. 7(c). Also, the estimated electric energy production m can be obtained by a conversion utilizing as an index the actual electric energy production c that has been extracted on the assumption that the electric energy production does not vary with the lapse of operating time when the long life filter is used, as shown in FIG. 7(c).

[0050] Then a step S15 of the flow chart follows at which an estimated replacement cost n of the long life filter, i.e. an estimated cost required for replacing the long life filter is calculated, and at a step S16 an estimated operating cost o when using the long life filter, i.e. an operating cost of the gas turbine (plant) required when the long life filter is used is calculated. In this case, the estimated replacement cost n and the estimated operating cost o are respectively calculated by the following formulas (4)' and (4)", as also shown in FIG. 7(d).

calculating, for at least one filter candidate usable in the filter stage collecting efficiency by dust particle size of filter; see also  fig. 6(e), fig. 8(a, b, c)] and filter properties of the at least one filter candidate [collecting capacity, flow capacity, initial pressure loss, model dimension], [see further fig. 2 and 5];
[0017] In such gas turbine intake air filter selecting system, it is preferable that the catalogue data memory unit further stores data of filter dimensions, collecting capacity and collecting efficiency by dust particle size, that the filter use environmental data memory unit further stores data of atmospheric dust distribution by particle size and number of filters installed, and that the actual plant data memory unit stores data of actual electric energy production, gas turbine operating time, fuel unit price, thermal efficiency, fuel calorific value, filter replacing frequency, filter discard cost and number of filters installed.

[0032] More specifically, the catalogue database 21 stores various performance data of a plurality (a multitude) of filters such as type, model, dimensions, flow capacity, initial pressure loss, collecting efficiency, collecting efficiency by dust particle size, collecting capacity and price (filter unit price), etc, as shown in FIG. 5(a). Also, the initial performance requirement data memory unit 22 stores various performance data required by a gas turbine in relation to the filters, such as flow amount of the gas turbine, actual pressure loss of filters, required collecting efficiency, filter dimensions determined by an actual filter fixing frame, etc. And means for sorting by catalogue 23 extracts flow capacity, initial pressure loss, collecting efficiency and dimensions of filters from the catalogue database 21 and also extracts the above-cited data from the initial performance requirement data memory unit 22, while means for sorting by life span 25 extracts data of collecting efficiency (collecting efficiency by dust particle size) of filters from the catalogue database 21 and means for sorting by cost 27 extracts data of filter unit price from the catalogue database 21.

[0040] Also, a dust throughput of an anterior stage filter by particle size (kg) is calculated by the following formulas (2)', (2)", . . . as also shown in FIG. 6(e).

[0041] A.mu. filter throughput by dust particle size {circle over (9)} (kg)=A.mu. annual atmospheric dust amount {circle over (8)} (kg/year)-{A.mu. annual atmospheric dust amount {circle over (8)} (kg/year).times.a.mu. collecting efficiency by dust particle size {circle over (1)} (%)/100} . . . (2)'

calculating a quality rating from the concentration and a sensitivity spectrum [see fig. 8 (e and f); Para. 0058 – sorting by filed test]; and
assigning the at least one filter candidate and/or the filter assembly [see step S27 of fig. 4 – presenting an optimum filter].
Regarding claim 5, Shingu discloses a filter assembly is selected from multiple stages connected in series in a direction of air flow [see Fig. 8(b)]. 
Regarding claim 6, Shingu discloses the filter assembly comprises one or more filter candidates in such a manner that a flow resistance of the filter assembly is optimized under a predetermined boundary condition for the quality rating [see fig. 8(d) – pressure loss].
Regarding claim 7, Shingu discloses the optimization is carried out under an additional boundary condition regarding the service life of at least one filter stage [see fig. 7(a) and 8(c and d) – life span].
Regarding claim 13, Shingu discloses the current concentration of particles at the inlet of the filter stage is calculated from a measurement of a concentration of particles in ambient air of the filter assembly [Para. 0006 - since density or nature of atmospheric dust or dirt (hereinafter referred to as "dust") naturally varies depending on locations; 0033 - environmental data memory unit 24 stores various data showing environment in which filters are to be used, such as atmospheric dust density, atmospheric dust distribution by particle size].
Regarding claim 14, Shingu discloses a current and/or expected concentration of particles inambient air of the filter assembly is obtained from an external data source and is used to determine a current and/or expected concentration of particles at the inlet of the filter stage [environmental data – see fig. 33].
Regarding claim 15, it is directed to instructions to implement the method of steps as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingu as applied to claim 1 above.
Regarding claim 2, Shingu does not expressly teach a pressure of the at the inlet of the filter stage is additionally used to determine the concentration of the particles to be expected at the outlet of the filter stage depending on the mean size of the particles.  However, it is known,  based on fluid mechanics, that a higher pressure of the at the inlet of the filter stage would resulted in a higher amount dust particles expected at the filter.  Furthermore, from filter performance data (collecting efficiency by dust particle size, atmospheric dust density (kg/m3)) in fig. 6 of Shingu, one of ordinary skill in the art would easily determine the concentration of the particles to be expected at the outlet of the filter stage depending on the mean size of the particles based on the pressure of the at the inlet of filter state and the performance data of the filter (filter efficiency).  Thus, absent a showing of unobvious or unexpected results, the determine step in this claim are considered to be within the level of ordinary skill in the art which fails to patentably distinguish over Shingu.   
Regarding claim 3, Shingu does not teach an expected pressure of the air at the outlet of filter state is also calculated.  However, as show in Fig. 5(a) of Shingu, a filter initial pressure loss data.  Therefore, one of ordinary skill in the art would easily calculate the expected pressure of the air at the outlet of filter state based on the initial pressure loss data (pressure drop is the reduction in air pressure caused using a filter and will vary, based on the type, thickness and efficiency of the filter).   Thus, absent a showing of unobvious or unexpected results, the determine step in this claim are considered to be within the level of ordinary skill in the art which fails to patentably distinguish over Shingu. 
Regarding claim 4, Shingu teaches density or nature of dust varies depending on a location.  Shingu does not teach the sensitivity spectrum and/or the concentrations also depend on a material of the particles.  However, it is obvious and well known, to one of ordinary skill in the art, that such feature is inherent in atmosphere where fine dust tends to be more concentrated than rock due to the size and weight of its material. Thus, the claim fails to patentably distinguish over Shingu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0345198 to Kippel et al. teach a system includes an intake section including a filter and one or more strain gauges. The system also includes a processor configured to receive strain information for the filter from the one or more strain gauges and determine an operating condition of the filter based at least in part on the strain information.
US Pub. No. 2012/0272632 to Lans teaches the efficiency of a filter is to be understood as the ability of the filter to remove particles from an air stream. The filter efficiency can be counted as the ratio of particles trapped by a filter over the total number of particles found in the air upstream of the filter. A count of the downstream particles is often used to determine the number of particles trapped by the filter. Filter efficiency can either be based on specific particle size ranges or based on the total number of particles of all sizes. There are numerous testing procedures utilized for determining filter efficiency. Normally, the efficiency of an air filter increases as more particles are collected or trapped in the filter.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 10/07/2019.